                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

MATTHEW LEE BABER,                         )
                                           )
       Petitioner,                         )
                                           )
V.                                         )      Civil Action No. 3:19CV491-HEH
                                           )
TRACY RAY, et al.,                         )
                                           )
       Respondents.                        )

                            MEMORANDUM OPINION
               (Dismissing 28 U.S.C § 2254 Petition Without Prejudice)

       Petitioner, proceeding prose, submitted a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. By Memorandum Order entered on August 5, 2019, the

Court directed Petitioner to complete and return, within fifteen days of the date of entry

thereof, an affidavit in support of his request to proceed informa pauperis or pay the

$5.00 filing fee. More than fifteen ( 15) days have passed and Petitioner has not returned

the required informa pauperis affidavit. Petitioner also has failed to pay the assessed fee

or adequately explain any special circumstances warranting excuse from payment.

Accordingly, the§ 2254 petition will be dismissed without prejudice.

       A certificate of appealability will be denied.

       An appropriate order will accompany this Memorandum Opinion.


                                    �               Isl
                                   HENRY E. HUDSON
Date: Qus,2i- 20l'i                SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
